Title: From George Washington to Thomas Mifflin, 15 March 1790
From: Washington, George
To: Mifflin, Thomas



Sir,
United States [New York] March 15th 1790.

I have had the honor to receive your Excellency’s letter of the 10th inst enclosing “a letter addressed to the Executive of the State of Pennsylvania by several very respectable Inhabitants of the County of Washington” representing the mischiefs which have been done for several years past in that County, by the Indians—expressing their apprehensions of further interruption—and requesting the Interposition of Council with the President of the United States in behalf of the Inhabitants of Washington County. I have already laid before Congress all such papers and official information as have come to my hands, respecting depredations which have been committed on the Southern & Western frontiers of the United States—In a word, I have exhibited to them everything in my possession, that can bring to their view the situation of our affairs in those parts. This communication from your Excellency shall be added thereto. And when Congress have duly considered the situation of our frontier settlements, and shall make such provision for their Defence & protection as the nature of the case seems to require—and circumstances will permit; there will be no delay in carrying such measures into effect as shall operate in a general & systamatical manner. I have the Honor to be with due consideration Yr Excellency’s most Obedt Sert

G.W.

